Citation Nr: 1715967	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  13-16 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a headache disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1986 to September 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board notes that since this rating decision the Veteran has moved, and his claim is now under the jurisdiction of the RO in St Petersburg, Florida.  The Veteran's May 2013 VA Form 9 requested a hearing before the Board.  However, in a correspondence from February 2015, the Veteran formally withdrew this request.  On August 2015, the Board remanded this matter to the RO for further evidentiary development.  

The Board notes that by a valid VA Form 21-22, the Veteran changed his representation in September 2015 from Disabled American Veterans to the Florida Department of Veterans' Affairs. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is aware that this claim has been remanded on a prior occasion and regrets that further delay will result from an additional remand.  However, given the current record on appeal, and the nature of this claim, the Board finds that it is necessary to remand this claim once again. 

The Veteran was provided a VA examination for headaches, to include migraines, in December 2015; however, the VA medical opinion does not specifically address two theories of entitlement.  The VA opinion provider noted VA neurology records from February 2014 which found that the Veteran then currently experienced "cluster headaches seemingly from a lack of sleep."  The Veteran is service-connected for PTSD and his most recent VA PTSD examination notes "combat nightmares" and "insomnia" as two PTSD symptoms.  However, the VA opinion provider then did not specifically address whether the Veteran's diagnosed PTSD, or symptoms thereof (including sleep disturbances and/or shortened periods of sleep), caused or aggravated the Veteran's headache disabilities.  The Veteran also claimed that his headache disabilities are related to exposure to environmental conditions during Operation Desert Storm/Shield, yet there is no medical opinion which indicates whether either of his diagnosed headache disabilities are medically unexplained.  

Accordingly, the case is REMANDED for the following action:

1. Please obtain any VA treatment records since the Veteran's separation from service that have not already been associated with the claims file.  

2. After completion of #1, please arrange for a supplemental medical opinion to address the etiology of the Veteran's headaches:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's headache disabilities diagnosed over the course of this appeal (cluster headaches and/or migraine headaches) are caused by his PTSD, including his PTSD symptomatology of insomnia and nightmares/sleep impairment.  The clinician is requested to consider and discuss the February 2014 VA neurology record which found that the Veteran then currently experienced "cluster headaches seemingly from a lack of sleep." 
b. Is it at least as likely as not (50 percent probability or greater) that the Veteran's headache disabilities diagnosed over the course of this appeal (cluster headaches and/or migraine headaches) are aggravated (permanently worsened) by his PTSD, including his PTSD symptomatology of insomnia and nightmares/sleep impairment.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of the headache disability (i.e., a baseline) before the onset of the aggravation.   
c. Is it at least as likely as not (50 percent probability or greater) that the Veteran's headache disabilities diagnosed over the course of this appeal (cluster headaches and/or migraine headaches) are medically unexplained chronic multisymptom illnesses (a diagnosed illness without conclusive pathophysiology or etiology).  Chronic diseases with a partially understood pathophysiology or etiology should not be considered medically unexplained.   

3. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

